Fourth Court of Appeals
                                 San Antonio, Texas
                                      September 3, 2020

                                    No. 04-20-00426-CV

                       IN THE INTEREST D.A., JR., DECEASED,

               From the 229th Judicial District Court, Jim Hogg County, Texas
                                 Trial Court No. CC-18-70
                        Honorable Baldemar Garza, Judge Presiding


                                       ORDER

      Appellees’ motion to dismiss the notice of appeal is denied.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court